Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 EXAMINER’S AMENDMENT/COMMENT

1.	The following is an examiner’s statement of reasons for allowance: the recorded references do NOT teach or suggest the method for computing neural network computation comprising: 
a plurality of neurons, coupled with a plurality of inputs, through a plurality of synapses: …
 Xi * Yi comprises the ith synapse of the neuron, Xi comprises a set of Xi input vectors, and wherein each Xi input vector is translated into an equivalent electrical signal for an ith corresponding synapse of the plurality of neurons, Yi comprises a set of Yi weight vectors, wherein each Yi weight vector comprises a parameter for the ith corresponding synapse of the plurality of neurons wherein each synapse is a sub-system, wherein the sub-system comprises a negative vector neural circuit, a positive vector neural circuit, and a set of four non-volatile memory weight cells for computation; 
identifying the input vector x as a positive input vector or a negative input vector; case a) wherein the input vector x …
case b) wherein the input vector x …
case c) wherein the input vector x …
features as recited in independent claim 1. Similar language is used in other independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	IN THE CLAIMS:
	Claim 1, last line; the period --.-- adds at the end;
	Claim 2, last line; the period --.-- adds at the end;
	Claim 4, last line; the period --.-- adds at the end;
	Claim 7, last line; the period --.-- adds at the end;
	Claim 13, last line; the period --.-- adds at the end;
	Claim 14, last line; the period --.-- adds at the end;
	Claim 15, last line; the period --.-- adds at the end;
	Claim 16, last line; the period --.-- adds at the end; and
	Claim 18, last line; the period --.-- adds at the end.

3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cited references are is art of interest.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri. from 9:30am to 2:30pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mehta Jyoti, can be reached on (571) 270-3995. The fax phone number the organization where this application or proceeding is assigned is:
			Official	 	(571) 273-8300.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Tan V Mai/	Primary Examiner, Art Unit 2182